Exhibit 10.1

TAX SHARING AGREEMENT

This Tax Sharing Agreement (this “Agreement”) is entered into as of June 30,
2009 between Myriad Genetics, Inc., a Delaware corporation (“Myriad”), and
Myriad Pharmaceuticals, Inc., a Delaware corporation and wholly owned subsidiary
of Myriad (“MPI” and together with Myriad, the “Parties”). Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
ascribed to such terms in the Separation and Distribution Agreement, dated as of
the date hereof, by and between Myriad and MPI (the “Separation Agreement”).

RECITALS

Whereas, Myriad is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has filed consolidated federal income tax
returns;

Whereas, MPI is a newly-formed, wholly owned subsidiary of Myriad;

Whereas, pursuant to the Separation Agreement, among other things, Myriad will
transfer to MPI all of the MPI Assets and MPI will issue to Myriad shares of MPI
Common Stock (the “Contribution”);

Whereas, on the Distribution Date at the Effective Time, Myriad will distribute
all of the issued and outstanding shares of MPI Common Stock on a pro rata basis
to holders of Myriad Common Stock (the “Distribution”);

Whereas, the Parties intend that the Distribution shall qualify as a
distribution described in Section 355 of the Code (the “Distribution Tax
Treatment”);

Whereas, the Parties intend that after the Distribution MPI will not be a member
of the Myriad Group for federal income tax purposes;

Whereas, the Parties intend that the Contribution, taking into account the
Distribution, shall qualify as a series of transfers described in Section 351(a)
of the Code or otherwise as a transaction eligible for tax-free treatment under
the Code (the “Contribution Tax Treatment”); and

Whereas, the Parties desire to set forth their rights and obligations with
respect to Taxes (as defined herein) due for periods before and after the
Distribution Date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” shall have the meaning set forth in the Separation Agreement.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Ancillary Agreements” shall mean the Ancillary Agreements as set forth in the
Separation Agreement together with the Separation Agreement.

“Code” shall have the meaning set forth in the recitals.

“Contribution” shall have the meaning set forth in the recitals.

“Contribution Tax Treatment” shall have the meaning set forth in the recitals.

“Dispute” shall have the meaning set forth in Article VIII.

“Distribution” shall have the meaning set forth in the recitals.

“Distribution Date” shall mean the date hereof.

“Distribution Tax Treatment” shall have the meaning set forth in the recitals.

 

1



--------------------------------------------------------------------------------

“Effective Time” shall mean 11:59 p.m. EDT on the Distribution Date at which
time the Distribution is effective.

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state or local Tax law.

“Governmental Authority” shall have the meaning set forth in the Separation
Agreement.

“Group” shall have the meaning set forth in the Separation Agreement.

“Liabilities” shall have the meaning set forth in the Separation Agreement.

“MPI” shall have the meaning set forth in the preamble to this Agreement.

“MPI Assets” shall have the meaning set forth in the Separation Agreement.

“MPI Business” shall have the meaning set forth in the Separation Agreement.

“MPI Common Stock” shall have the meaning set forth in the Separation Agreement.

“MPI Filed Tax Return” shall have the meaning set forth in Section 2.01(b).

“MPI Group” shall have the meaning set forth in the Separation Agreement.

“MPI Indemnitees” shall have the meaning set forth in Section 4.01(a).

“MPI Taxes” shall have the meaning set forth in Section 2.03(a).

“Myriad” shall have the meaning set forth in the preamble to this Agreement.

“Myriad Filed Tax Return” shall have the meaning set forth in Section 2.01(a).

“Myriad Group” shall have the meaning set forth in the Separation Agreement.

“Myriad Indemnitees” shall have the meaning set forth in Section 4.01(b).

“Myriad Taxes” shall have the meaning set forth in Section 2.03(b).

“Parties” shall have the meaning set forth in the preamble to this Agreement.

“Person” shall have the meaning set forth in the Separation Agreement.

“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date and, in the case of any taxable
year or other taxable period that begins before and ends after the Distribution
Date, that part of the taxable year or other taxable period through the close of
the Distribution Date.

“Separation Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“Taxes” shall mean (i) all taxes, charges, fees, duties, levies, imposts, rates
or other assessments or governmental charges of any kind imposed by any federal,
state, local or foreign Governmental Authority, including, without limitation,
income, gross receipts, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, custom duties, property, sales, use,
license, capital stock, transfer, franchise, registration, payroll, withholding,
social security, unemployment, disability, value added, alternative or add-on
minimum or other taxes, whether disputed or not, and including any interest,
penalties, charges or additions attributable thereto, (ii) liability for the
payment of any amount of the type described in clause (i) above arising as a
result of being (or having been) a member of any group or being (or having been)
included or required to be included in any Tax Return related thereto, and
(iii) liability for the payment of any amount of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
or otherwise assume or succeed to the liability of any other Person.

“Tax Advisor” shall have the meaning set forth in Article VIII.

 

2



--------------------------------------------------------------------------------

“Tax Contest” shall have the meaning set forth in Section 5.01.

“Tax Information Packages” shall mean any information required in order to
prepare and file any Myriad Filed Tax Return.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) required to be supplied to, or filed
with, a Governmental Authority or any bill for or notice related to ad valorem
or other similar Taxes received from a Governmental Authority, in each case, in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

1.02 REFERENCES; INTERPRETATION. References in this Agreement to the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires. The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement (or the applicable Ancillary
Agreement) as a whole (including all of the Schedules and Exhibits hereto and
thereto) and not to any particular provision of this Agreement (or such
Ancillary Agreement). Article, Section, Exhibit, Schedule and Appendix
references are to the Articles, Sections, Exhibits, Schedules and Appendices to
this Agreement (or the applicable Ancillary Agreement) unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement (or the applicable Ancillary Agreement) shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. Any definition of or reference
to any statute shall be construed as referring also to any rules and regulations
promulgated thereunder.

ARTICLE II.

TAX RETURNS AND TAX PAYMENTS

2.01 OBLIGATIONS TO FILE TAX RETURNS.

(a) Myriad shall have the sole and exclusive responsibility for the preparation
and filing of each Tax Return that (x) includes any member of the Myriad Group
or the MPI Group and which is for a Tax year ending on or before the
Distribution Date or (y) includes any member of the Myriad Group and that is
required to be filed after the Distribution Date (each, a “Myriad Filed Tax
Return”); provided, however, that (1) all Myriad Filed Tax Returns shall be
prepared on a basis that is consistent with both the Contribution Tax Treatment
and the Distribution Tax Treatment, (2) MPI shall promptly prepare and deliver
to Myriad in a manner consistent with past practices pro forma Tax Returns and
Tax Information Packages for any taxable period in which any member of the MPI
Group is included in, or any portion of the MPI Business is reflected on, a
Myriad Filed Tax Return, (3) Myriad shall provide to MPI sufficiently in advance
of the due date for the filing thereof, and MPI shall have a reasonable
opportunity to review and comment on, any such Myriad Filed Tax Return (or the
relevant portion thereof) to the extent that MPI is responsible for any portion
of the Taxes reported on such Myriad Filed Tax Return, and (4) in the case of
any Myriad Filed Tax Return that includes any member of the MPI Group or the MPI
Business only for the portion of the relevant taxable period that ends on the
Distribution Date, Taxes shall be allocated to the portion of such taxable
period that ends on the Distribution Date based on an actual or hypothetical
closing of the books at the close of the Distribution Date. Each member of the
MPI Group hereby irrevocably authorizes and designates Myriad as its agent,
coordinator and administrator for the purpose of taking any and all actions
necessary or incidental to the filing of any such Myriad Filed Tax Returns and,
except as otherwise provided herein, for the purpose of making payments to, or
collecting refunds from, any Governmental Authority in respect of a Myriad Filed
Tax Return. Except as otherwise provided herein, Myriad shall have the exclusive
right to file, prosecute, compromise or settle any claim for, or refund of,
Taxes in respect of a Myriad Filed Tax Return for which Myriad bears
responsibility hereunder and to determine whether any refunds of Taxes to which
the Myriad Group may be entitled shall be received by way of refund or credit
against the Tax liability of the Myriad Group.

(b) MPI shall have the sole and exclusive responsibility for the preparation and
filing of each Tax Return that is required to be filed after the Distribution
Date that includes any member of the MPI Group or otherwise relates to the MPI
Business that is not a Myriad Filed Tax Return (each, a “MPI Filed Tax Return”);
provided, however, that, except as otherwise required by law, (1) all MPI Filed
Tax Returns shall be prepared on a basis that is consistent with both the
Contribution Tax Treatment and the Distribution Tax Treatment, (2) MPI shall
provide to Myriad sufficiently in advance of the due date for the filing
thereof, and Myriad shall have a reasonable opportunity to review and comment
on, any such MPI Filed Tax Return (or the relevant portion thereof) to the
extent that

 

3



--------------------------------------------------------------------------------

Myriad is responsible for any portion of the Taxes reported on such MPI Filed
Tax Return, and (3) in the case of any MPI Filed Tax Return that includes any
member of the MPI Group or the MPI Business only for the portion of the relevant
taxable period that begins after the Distribution Date, Taxes shall be allocated
to the portion of such taxable period that begins after the Distribution Date
based on an actual or hypothetical closing of the books at the close of the
Distribution Date.

2.02 OBLIGATION TO REMIT TAXES. Subject to Section 2.01 and subject always to
the ultimate division of responsibility for Taxes set out in Section 2.03,
Myriad and MPI shall each remit or cause to be remitted to the applicable
Governmental Authority in a timely manner any Taxes due in respect of any Tax
Return that such Party is required to file (or, in the case of a Tax for which
no Tax Return is required to be filed, which is otherwise payable by such Party
or a member of such Party’s Group to any Governmental Authority); provided,
however, that in the case of any Tax Return, the Party not required to file such
Tax Return shall remit to the Party required to file such Tax Return in
immediately available funds the amount of any Taxes reflected on such Tax Return
for which the former Party is responsible hereunder at least two (2) Business
Days before payment of the relevant amount is due to a Governmental Authority.

2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.

(a) MPI and the members of the MPI Group shall be responsible for the payment of
(and shall be entitled to any refund of or credit for) all Taxes (i) that are
attributable to any member of the MPI Group or the MPI Business for any taxable
period, in accordance with the principles set forth in Section 2.01(a)(4),
provided, however, that (x) the determination of any such Taxes for any
Pre-Distribution Period shall be made treating the MPI Group or the MPI
Business, as applicable, as a stand-alone corporation, using methods and
conventions consistent with past practices, (y) such Taxes shall not include any
Taxes incurred by any member of any Group in connection with either the
Contribution or the Distribution, and (z) such Taxes shall be net of any Tax
attributes attributable to the MPI Group, the MPI Business or the Myriad Group
that are available (taking into account any Tax liability incurred by any member
of the Myriad Group in connection with either the Contribution or the
Distribution) to reduce (whether or not they actually reduce) the Tax Liability
of any member of any Group for any Pre-Distribution Period or any member of the
Myriad Group for any Post-Distribution Period, or (ii) resulting from any breach
of or inaccuracy in any representation, covenant or obligation of any member of
the MPI Group under this Agreement (collectively, “MPI Taxes”).

(b) Myriad and the members of the Myriad Group shall be responsible for the
payment of (and shall be entitled to any refund of or credit for) all Taxes
(i) that are attributable to any member of the Myriad Group, other than MPI
Taxes, or (ii) resulting from any breach of or inaccuracy in any representation,
covenant or obligation of any member of the Myriad Group under this Agreement
(collectively, “Myriad Taxes”).

(c) If, prior to the Distribution, a deposit (including a payment of estimated
Taxes) were made with respect to any Tax for which MPI or the members of the MPI
Group are responsible under this Agreement, such deposit shall be assigned to
MPI and MPI shall be liable only for the amount of such Tax ultimately due in
excess of the applicable deposit. To the extent the amount of such deposit
exceeds the amount of Tax attributable to such deposit that is ultimately due,
Myriad shall pay such excess over to MPI within five days after the filing of
the applicable Myriad Filed Tax Return.

(d) Refunds received and the amount of credits claimed by one Party with respect
to Taxes for which the other Party or the members of such other Party’s Group
are responsible under this Agreement, shall be remitted to such other Party
within five days after the first Party receives such refund or files the Tax
Return claiming such refund or credit, as applicable. In the event that any such
credit is subsequently reduced as a result of any adjustment required by any
Governmental Authority, such other Party shall pay the amount of such reduction
to the first Party within five days of receiving notice of such reduction from
the first Party.

(e) At MPI’s request, the Myriad Group shall, at MPI’s expense, use its
reasonable best efforts to obtain any refund or credit of a Tax or item included
in a Myriad Filed Tax Return to which any member of the MPI Group is entitled
pursuant to this Agreement, including through filing appropriate forms with the
applicable Governmental Authority; provided that the Myriad Group shall not be
required to comply with such request if Myriad reasonably determines that
attempting to obtain such refund or credit will have a material adverse impact
on any member of the Myriad Group.

 

4



--------------------------------------------------------------------------------

(f) Except as set forth in this Agreement, any and all prior Tax sharing or
allocation agreements or practices between any member of the Myriad Group and
any member of the MPI Group shall be terminated with respect to the MPI Group as
of the Distribution Date, and no member of the MPI Group shall have any
continuing rights or obligations thereunder.

2.04 AMENDED RETURNS.

(a) MPI shall not, and shall not permit any member of the MPI Group to, file any
amended Tax Return that includes any member of the Myriad Group.

(b) Myriad shall not, and shall not permit any member of the Myriad Group to,
file any amended Tax Return that that may increase any MPI Tax or otherwise give
rise to indemnification pursuant to Section 4.01(b).

ARTICLE III.

COVENANTS

3.01 MPI COVENANTS. Notwithstanding anything else to the contrary contained in
this Agreement or any other agreement, MPI (on behalf of itself and all other
members of the MPI Group) hereby confirms and agrees that neither MPI nor any
member of the MPI Group will take or permit to be taken any action at any time
that could jeopardize the Contribution Tax Treatment, the Distribution Tax
Treatment or both.

3.02 MYRIAD COVENANTS. Notwithstanding anything else to the contrary contained
in this Agreement or any other agreement, Myriad (on behalf of itself and all
other members of the Myriad Group) hereby confirms and agrees that neither
Myriad nor any member of the Myriad Group will take or permit to be taken any
action at any time that could jeopardize, the Contribution Tax Treatment, the
Distribution Tax Treatment or both. Notwithstanding the foregoing, Myriad or a
member of the Myriad Group may take or permit to be taken any action prohibited
by the preceding sentence, subject to, and without limiting or modifying,
Myriad’s continuing indemnification obligation under Section 4.01(a), if
(x) Myriad obtains the written consent of MPI (which consent shall not be
unreasonably withheld) or (y) Myriad obtains a ruling from the Internal Revenue
Service or an opinion of a nationally recognized law firm, in form and substance
reasonably satisfactory to MPI, that the taking of such action will not
materially adversely affect either the Contribution Tax Treatment or the
Distribution Tax Treatment.

ARTICLE IV.

INDEMNITY OBLIGATIONS AND PAYMENTS

4.01 INDEMNITY OBLIGATIONS.

(a) Notwithstanding whether any action is permitted or consented to hereunder
and notwithstanding anything else to the contrary contained herein, Myriad shall
indemnify and hold harmless MPI, each member of the MPI Group and their
respective directors, officers and employees (collectively, the “MPI
Indemnitees”) from and against, and will reimburse the MPI Indemnitees for
(i) all Myriad Taxes and (ii) all Taxes, Liabilities and related losses arising
out of, based upon or relating or attributable to any breach of or inaccuracy in
any representation, covenant or obligation of any member of the Myriad Group
under this Agreement.

(b) MPI shall indemnify and hold harmless Myriad, each member of the Myriad
Group and their respective directors, officers and employees (collectively, the
“Myriad Indemnitees”) from and against, and will reimburse the Myriad
Indemnitees for (i) all MPI Taxes and (ii) all Taxes, Liabilities and related
losses arising out of, based upon or relating or attributable to any breach of
or inaccuracy in any representation, covenant or obligation of any member of the
MPI Group under this Agreement.

4.02 NOTICE. The Parties shall give each other prompt written notice of any
payment that may be due to the provider of such notice under this Agreement.

 

5



--------------------------------------------------------------------------------

4.03 TREATMENT OF PAYMENTS. The Parties agree that any payment made between the
Parties pursuant to this Agreement or any other Ancillary Agreement with respect
to a Pre-Distribution Period or as a result of an event or action occurring in a
Pre-Distribution Period shall be treated, to the extent permitted by law, for
all Tax purposes as a nontaxable payment (i.e., a distribution or a capital
contribution) made immediately prior to the Distribution.

ARTICLE V.

TAX CONTESTS

5.01 NOTICE. Myriad shall promptly notify MPI in writing upon receipt by Myriad
or any member of the Myriad Group of a written communication from any
Governmental Authority with respect to any pending or threatened audit, dispute,
suit, action, proposed assessment or other proceeding (a “Tax Contest”)
concerning any Taxes for which MPI may be liable under this Agreement. MPI shall
promptly notify Myriad in writing upon receipt by MPI or any member of the MPI
Group of a written communication from any Governmental Authority with respect to
any Tax Contest concerning any Taxes for which Myriad may be liable under this
Agreement.

5.02 CONTROL OF CONTESTS BY MYRIAD. Myriad shall have the sole responsibility
and control over the handling of any Tax Contest, including the exclusive right
to communicate with agents of the Governmental Authority and to control,
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax Contest,
involving (i) any Myriad Filed Tax Return, or (ii) the Contribution or the
Distribution or any transaction associated therewith as described in the
Separation Agreement. Subject to Myriad’s control right, upon request by MPI,
MPI shall, at MPI’s expense, be allowed to participate in the handling of any
such Tax Contest with respect to any item that may affect the liability of MPI
or any member of the MPI Group under this Agreement or that relates to the
Contribution Tax Treatment or the Distribution Tax Treatment, and Myriad shall
not settle any such Tax Contest without the consent of MPI, which consent shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding anything
else to the contrary contained herein, in the case of any such Tax Contest
relating to the Contribution Tax Treatment or the Distribution Tax Treatment,
absent a settlement of such Tax Contest pursuant to the preceding sentence,
Myriad shall be required to exhaust, at MPI’s expense, all administrative
remedies available with respect to such Tax Contest.

5.03 CONTROL OF CONTESTS BY MPI. MPI shall have the full responsibility and
control over the handling of any Tax Contest, including the exclusive right to
communicate with agents of the Governmental Authority and to control, resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Tax Contest, involving
any MPI Filed Tax Return. Subject to MPI’s control right, upon request by
Myriad, Myriad shall, at Myriad’s expense, be allowed to participate in the
handling of any such Tax Contest with respect to any item that may affect the
liability of Myriad or any member of the Myriad Group under this Agreement.

ARTICLE VI.

COOPERATION

6.01 GENERAL. Each Party shall fully cooperate, and shall cause all members of
such Party’s Group to fully cooperate, with the other Party in connection with
the preparation and filing of any Tax Return or the conduct of any Tax Contest
(including, where appropriate or necessary, providing a power of attorney)
concerning any issues or any other matter contemplated under this Agreement.
Each Party shall make its employees and facilities available on a mutually
convenient basis to facilitate such cooperation.

6.02 CONSISTENT TREATMENT. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with
(a) the allocation of Taxes between the Myriad Group and the MPI Group as set
forth in this Agreement or (b) the Contribution Tax Treatment and the
Distribution Tax Treatment.

ARTICLE VII.

RETENTION OF RECORDS; ACCESS

7.01 RETENTION OF RECORDS; ACCESS. For so long as the contents thereof may
become material in the administration of any matter under applicable Tax law,
but in any event until the later of (i) the expiration of any applicable statute
of limitation and

 

6



--------------------------------------------------------------------------------

(ii) seven years after the Distribution Date, the Parties shall (a) retain
records, documents, accounting data and other information (including computer
data) necessary for the preparation and filing of all Tax Returns in respect of
Taxes of any member of either the Myriad Group or the MPI Group for any
Pre-Distribution Period or any Post-Distribution Period or for any Tax Contests
relating to such Tax Returns, and (b) give to the other Party reasonable access
to such records, documents, accounting data and other information (including
computer data) and to its personnel (ensuring their cooperation) and premises,
for the purpose of the review or audit of such Tax Returns to the extent
relevant to an obligation or liability of a Party under this Agreement or for
purposes of the preparation or filing of any such Tax Return, the conduct of any
Tax Contest or any other matter reasonably and in good faith related to the Tax
affairs of the requesting Party. At any time after the Distribution Date that a
Party proposes to destroy such material or information, it shall first notify
the other Party in writing and the other Party shall be entitled to receive such
materials or information proposed to be destroyed.

ARTICLE VIII.

DISPUTE RESOLUTION

8.01 DISPUTE RESOLUTION. The Parties shall attempt in good faith to resolve any
disagreement arising under this Agreement, including any dispute in connection
with a claim by a third party (a “Dispute”). Either Party may give the other
Party written notice of any Dispute not resolved in the normal course of
business. If such a Dispute is not resolved within sixty (60) days following the
date on which one Party gives such notice, the Parties shall jointly retain a
nationally recognized law or accounting firm, reasonably acceptable to the
Parties (the “Tax Advisor”), to act as an arbitrator in order to resolve the
Dispute. The Tax Advisor’s determination as to any Dispute shall be made in
accordance with the terms of this Agreement and shall be final and binding on
the Parties and not subject to collateral attack for any reason (other than
manifest error). All fees and expenses of the Tax Advisor shall be shared
equally by Myriad, on the one hand, and MPI, on the other hand.

ARTICLE IX.

MISCELLANEOUS PROVISIONS

9.01 GOVERNING LAW. This Agreement, except as expressly provided herein, shall
be governed by and construed and interpreted in accordance with the laws of the
State of Delaware, irrespective of the choice of laws principles of the State of
Delaware as to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

9.02 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is being
entered into by Myriad and MPI on behalf of themselves and the members of their
respective Groups. This Agreement shall constitute a direct obligation of each
such entity. Articles III and VI of this Agreement shall be deemed to have been
readopted and affirmed on behalf of any entity that becomes a Subsidiary of
Myriad or MPI in the future.

9.03 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

9.04 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

9.05 ADDRESSES AND NOTICES. All notices, consents, requests, instructions,
approvals, statements, reports and other communications provided for herein
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

If to Myriad:

Myriad Genetics, Inc.

320 Wakara Way

Salt Lake City, UT 84108

Attn: President and CEO

 

7



--------------------------------------------------------------------------------

If to MPI:

Myriad Pharmaceuticals, Inc.

305 Chipeta Way

Salt Lake City, UT 84108

Attn: President and CEO

Either Party may, by notice to the other Party, change the address to which such
notices are to be given. Notice delivered personally shall be deemed delivered
when received by the recipient. Notice given by mail as set out above shall be
deemed delivered five calendar days after the date the same is mailed.

9.06 BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and assigns.

9.07 WAIVERS OF DEFAULT. The failure of either Party to require strict
performance by the other Party of any provision in this Agreement, or to
exercise any right or remedy under this Agreement will not waive or diminish
such Party’s right to demand strict performance or exercise thereafter of that
or any other provision, right or remedy hereof.

9.08 INVALIDITY OF PROVISIONS. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to affect the original intent of
the Parties.

9.09 COMPLETE AGREEMENT. This Agreement contains the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersedes
all prior agreements, negotiations, discussions, writings, understanding,
commitments and conversations pertaining thereto and there are no agreements or
understandings between the Parties other than those set forth or referred to in
this Agreement. In the event of any inconsistency between this Agreement and the
Separation Agreement or any other agreements relating to the transactions
contemplated by the Separation Agreement, the provisions of this Agreement shall
control.

9.10 CONSTRUCTION. The language in all parts of this Agreement shall in all
cases be construed according to its fair meaning and shall not be strictly
construed for or against any Party.

9.11 NO DOUBLE RECOVERY. No provision of this Agreement shall be construed to
provide an indemnity or other recovery for any costs, damages or other amounts
for which the damaged Party has been fully compensated under any other provision
of this Agreement or under any other agreement or action at law or equity.
Unless expressly required in this Agreement, a Party shall not be required to
exhaust all remedies available under other agreements or at law or equity before
recovering under the remedies provided in this Agreement.

9.12 SETOFF. All payments to be made by any Party under this Agreement may be
netted against payments due to such Party under this Agreement, but otherwise
shall be made without setoff, counterclaim or withholding, all of which are
hereby expressly waived.

9.13 COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be considered one and the same agreement, and shall become
effective when each counterpart has been signed by each of the Parties and
delivered to the other Party.

9.14 NO THIRD PARTY RIGHTS. This Agreement is only intended to allocate the
responsibility for certain Taxes between Myriad and MPI and to address the other
Tax matters stated herein. Nothing in this Agreement, express or implied, is
intended or shall confer any right, benefit, claim or remedy of any nature
whatsoever under or by reason of this Agreement upon any member of a Party’s
group or Person other than Myriad and MPI. Myriad and MPI acknowledge and agree
that the respective rights of the Myriad Indemnitees and the MPI Indemnitees
expressly provided under this Agreement may only be enforced by Myriad and MPI,
respectively.

9.15 SEPARATION AGREEMENT. To the extent not inconsistent with any specific term
of this Agreement, the provisions of the Separation Agreement shall apply in
relevant part to this Agreement, including Sections 11.1 (Termination), 12.10
(Headings), 12.13 (Specific Performance), 12.14 (Amendments) and 12.15 (Waiver
of Jury Trial).

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Tax Sharing Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

 

MYRIAD GENETICS, INC. By:   /s/    Peter D. Meldrum Name:   Peter D. Meldrum
Title:   President and CEO

 

MYRIAD PHARMACEUTICALS, INC. By:   /s/    Adrian Hobden Name:   Adrian Hobden
Title:   President and CEO

 

9